

114 HCON 175 IH: Expressing the sense of Congress that Congress and the President should prioritize the reduction and elimination, over a reasonable period of time, of the overall trade deficit of the United States.
U.S. House of Representatives
2016-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 175IN THE HOUSE OF REPRESENTATIVESNovember 30, 2016Mr. Lipinski (for himself and Mr. Brooks of Alabama) submitted the following concurrent resolution; which was referred to the Committee on Ways and MeansCONCURRENT RESOLUTIONExpressing the sense of Congress that Congress and the President should prioritize the reduction
			 and elimination, over a reasonable period of time, of the overall trade
			 deficit of the United States.
	
 Whereas the United States has run 40 consecutive years of trade deficits; Whereas the trade deficit of the United States has substantially increased in the last 25 years;
 Whereas the overall trade deficit of the United States in 2015 was $532 billion, including a deficit of $758 billion in trade in goods;
 Whereas the manufacturing sector of the United States has suffered a disproportionate impact from such trade deficits, resulting in substantial losses of jobs and industries;
 Whereas a robust manufacturing capability is essential for national security; Whereas trade imbalances are unhealthy for the global economy and stagnate economic growth in deficit countries such as the United States and especially in the manufacturing sectors of such countries;
 Whereas certain foreign trading partners of the United States are running persistent trade surpluses against the United States as an economic growth alternative to fostering the domestic consumption of their manufacturers;
 Whereas persistent trade deficits hinder the ability of the United States to reach full employment and increase underemployment and reliance on low-wage and often part-time service sector jobs; and
 Whereas the United States national interest in trade policy lies in strategically reducing and eliminating its currently massive trade deficit, including a deficit in trade in goods, and reducing and eliminating dependency of foreign countries on United States demand for goods of such countries: Now, therefore, be it
	
 That it is the sense of Congress that Congress and the President should prioritize the reduction and elimination, over a reasonable period of time, of the overall trade deficit of the United States.
		